Citation Nr: 9922760	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-07 420	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with a depressive disorder, currently rated 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and Walter G. Floreck, Ph.D.


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased rating for PTSD 
with a depressive disorder has been obtained.  

2.  The veteran's PTSD with a depressive disorder is 
productive of considerable social and industrial impairment; 
it is not productive of severe social and industrial 
impairment or such symptoms as obsessional rituals 
interfering with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

A 50 percent rating for PTSD with a depressive disorder is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (effective prior to November 7, 1996) and 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 shows that he served in Vietnam and 
received the Combat Medical Badge.  Post-service, a June 1996 
psychological evaluation of the veteran by Walter G. Floreck, 
Ph.D. included diagnoses of PTSD and avoidant personality 
disorder.  On August 1996 VA psychiatric examination, the 
diagnosis was agoraphobia with panic attacks, and the 
examiner reported that PTSD was not demonstrated.  Following 
VA psychiatric examination in December 1996, the diagnosis 
was mild PTSD, substantially in remission.  Based on the 
foregoing evidence, the RO awarded service connection and 
assigned a noncompensable rating for PTSD in March 1997.  

In a February 1998 letter to U.S. Representative James 
Saxton, the veteran asserted that, for a period of 12 years 
after service, he was unable to enter stores or travel due to 
PTSD.  The veteran also submitted copies of numerous letters 
which he wrote while in Vietnam.  In a July 1997 statement, 
he indicated he had undergone counseling by licensed 
clinicians since 1972.  In a VA Form 9 submitted in May 1998, 
the veteran's representative referred to two suicide attempts 
by the veteran during approximately 25 years of psychiatric 
treatment.  

On May 1998 VA psychiatric examination, the veteran gave a 
history of serving ten months in Vietnam in 1969-70.  He 
participated in about 45 fire fights as a combat medic.  He 
attended wounded soldiers and witnessed many deaths.  He was 
greatly disturbed about these losses under his care and 
resisted forming close relationships due to fears of loss.  
After service, he attempted to complete his college 
education, but anxiety, tension, irritability, impaired 
concentration, impaired sleep and combat nightmares, 
prevented him from completing his degree.  He subsequently 
worked as an automobile parts clerk, a warehouseman, and a 
counter person at an auto parts store.  He had a good work 
record, but limited his social contacts.  He had difficulty 
interacting with others on the job and worked independently.  
He avoided added responsibilities due to persistent anxiety, 
and he had been unable to take advantage of certain 
employment opportunities as a result.  He felt anxious when 
traveling and did not like to drive his car.  His social 
interactions had been limited by feelings of inadequacy and 
guilt about participating in the war.  He was divorced in 
1984, eventually obtaining custody of his two sons.  His 
activities were limited to his car, maintenance of his home, 
and supervision of his sons.  On examination, he was alert 
and oriented times three and his appearance was conventional.  
He was tense, apprehensive, and irritable.  Speech 
productions were rapid, his affect was constricted, and his 
mood was depressed.  There was no disturbance of mental 
stream, thought, or perception.  There was no suicidal or 
homicidal ideation, and memory and concentration were intact.  
The veteran displayed no cognitive deficits, his intellect 
was average, and his insight was poor.  Diagnoses included 
PTSD and depressive disorder secondary to PTSD.  The Global 
Assessment of Functioning (GAF) score was 60.  In October 
1998, the RO assigned a 30 percent disability rating for PTSD 
with a depressive disorder.  

In an April 1999 interim treatment summary, Dr. Floreck 
reported treating the veteran since April 1995.  There had 
been a gradual, but consistent exacerbation of the veteran's 
condition over the preceding two years.  He had struggled 
through the years to maintain an adequate level of personal 
control to care for his two sons, who were between 22 and 17 
years old.  Dedication to his children as a single parent had 
been stressful, but was considered the "psychological glue" 
enabling the veteran to maintain a modicum of stability.  As 
his children grew older, the veteran's level of involvement 
with them had appropriately diminished, but this resulted in 
the loss of what were described as "anchors" and long-
standing psychological defense mechanisms.  The veteran's 
ability to repress his intrusive memories had diminished, and 
he experienced more frequent and intense nightmares.  
Spontaneous, intrusive thoughts of events in Vietnam had 
increased as a result of current events.  He was sleeping 
poorly and generally felt fatigued and worn out.  He had 
difficulty concentrating and attending to conversations at 
work and home.  There were increased deficits in his short-
term memory skills, reflecting a further erosion in 
performance.  The frequency of the veteran's panic attacks 
had increased significantly, further impairing his ability to 
function.  In order to compensate for his severe panic 
responses, the veteran was leading an extremely regimented 
and restricted existence, and he obsessively and compulsively 
followed specific patterns, constraints, and limitations.  
Dr. Floreck opined that both the veteran's interpersonal 
relationships and vocational life had been sharply 
circumscribed and stunted.  Diagnoses included chronic PTSD, 
panic disorder with agoraphobia, and avoidant personality.  
The veteran was unemployed and was believed to have a 
diminished work capacity.  The GAF score was 55.  

At an April 1999 hearing, the veteran testified that his 
employment had ended two months earlier, when the company 
employing him sold its property and moved away.  The veteran 
believed he could sell automobile parts, but felt incapable 
of regularly driving to a location from which he could work 
in sales.  The veteran's brother indicated that the veteran 
could not go even 5 or 10 miles without having to stop at a 
men's room.  He and the veteran had no relationship, and the 
veteran's suicide attempts and his inability to cope had 
created great stress within their family.  His brother added 
that the veteran did not function outside his home.  Dr. 
Floreck testified that the veteran's medical history included 
suicide attempts, brief hospitalizations, and numerous 
attempts at medications.  The veteran had done very little 
except to absorb himself in his work for the four years 
during which Dr. Floreck had treated him.  He had been able 
to work, but had never been able to pursue a career.  He had 
been able to take care of his children, but only in the 
narrowest sense of being able to provide for them.  Dr. 
Floreck opined that the veteran's condition was not likely to 
improve.  


Analysis

The appellant contends, in effect, that his PTSD is more 
disabling than reflected by the current rating.  The United 
States Court of Veterans Appeals (since March 1, 1999, the 
United States Court of Appeals for Veterans Claims or Court) 
has held that when a veteran claims a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board of Veterans' Appeals (Board) is satisfied that all 
relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating criteria for psychiatric disabilities were amended 
effective November 7, 1996.  The Court has held that, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under rating criteria in effect prior to November 7, 1996 
(the former criteria), a 30 percent rating is warranted where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted for PTSD when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(prior to November 7, 1996).  

Under the new criteria for rating psychiatric disorders, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike stetting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective November 7, 1996.  

Following a careful review of the record, the Board finds 
that the former diagnostic criteria are more favorable to the 
veteran than the current criteria, and that a 50 percent 
rating for PTSD is warranted under the former criteria.  Dr. 
Floreck's April 1999 interim treatment summary indicated that 
both the veteran's interpersonal relationships and vocational 
life had been sharply circumscribed and stunted.  The 
evidence does not support a 70 percent rating under the 
former criteria.  Although the veteran limits his social 
contacts, he has had custody of his children for many years, 
rearing them to adulthood.  Additionally, until recently, the 
veteran had been employed for many years and his employment 
terminated due to factors not connected with his psychiatric 
disorder.  

The evidence does not support a 70 percent rating under the 
new criteria as most of the symptomatology required for such 
a rating are not present.  The veteran's speech is not 
intermittently illogical, obscure, or irrelevant, the 
evidence does not show impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation, and neglect of personal appearance and 
hygiene.  On the contrary, on the most recent VA examination, 
there was no disturbance of mental stream, thought, or 
perception, no suicidal or homicidal ideation, and memory and 
concentration were intact.  Given the foregoing evidence, the 
Board concludes that an increased rating to 50 percent is 
warranted for PTSD with a depressive disorder.  


ORDER

A 50 percent rating for PTSD with a depressive disorder is 
granted, subject to the regulations governing payment of 
monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

